July 15, 1914. The opinion of the Court was delivered by
This action was brought before a magistrate for ten dollars damages to a suit case, and fifty dollars, penalty under the statute for nonpayment. The magistrate gave judgment for the amount of the claim and the penalty. Upon appeal, the case was heard by Judge Gage. He was not satisfied with the proof as to the damages and granted a new trial. From this order this appeal is taken. *Page 171 
The amount of actual damages has not been determined. This Court can not give judgment absolute and the order is not appealable.
Appeal dismissed.
MR. JUSTICE GAGE did not sit in this case.